Prospectus Supplement Filed pursuant to Rule 424(b)(5) (to the Prospectus Dated December 1, 2014) File No. 333-200089 U.S.$1,350,000,000 THE BANK OF NOVA SCOTIA U.S.$850,000,000 1.700% Senior Notes due 2018 U.S.$500,000,000 Floating Rate Senior Notes due 2018 The U.S.$850,000,000 Senior Notes due 2018 (the “Fixed Rate Senior Notes”) offered by this prospectus supplement (this “Prospectus Supplement”) will bear interest at a rate of 1.700% from June 11, 2015 and will mature on June 11, 2018. Interest on the Fixed Rate Senior Notes will be payable in arrears on June 11 and December 11 of each year, commencing December 11, 2015 and continuing until June 11, 2018. The U.S.$500,000,000 Floating Rate Senior Notes due 2018 (the “Floating Rate Senior Notes” and, together with the Fixed Rate Senior Notes, the “Notes”) offered by this Prospectus Supplement will bear interest at a floating rate equal to 3-month USD LIBOR plus 0.47% and will mature on June 11, 2018. Interest on the Floating Rate Senior Notes will be payable in arrears on March 11, June 11, September 11 and December 11 of each year, commencing on September 11, 2015 and continuing until June 11, 2018.
